     Case: 1:19-cv-07750 Document #: 26 Filed: 07/20/20 Page 1 of 2 PageID #:104

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Marcus Smith
                                   Plaintiff,
v.                                                    Case No.: 1:19−cv−07750
                                                      Honorable Robert W. Gettleman
Officer Puszkiewicz, et al.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, July 20, 2020:


        MINUTE entry before the Honorable M. David Weisman: This case has been
referred to Magistrate Judge Weisman for the purposes of discovery scheduling and
supervision and to conduct a settlement conference. Initial status hearing scheduled for
9/9/2020 at 9:15 a.m. Prior to the status hearing, the Court specifically requests that
counsel consult the Court's standing order. If the parties believe the case is ready for a
settlement conference, counsel should have available dates for a settlement conference for
all necessary parties in advance of the status hearing, and to the extent possible, consult
with opposing counsel in an attempt to identify mutually convenient and feasible dates for
the settlement conference. Judge Weisman generally conducts settlement conferences
Tuesdays, Wednesdays, Thursdays, and Fridays at either 10:30 a.m. to 12:30 p.m. or 2:00
p.m. to 4:00 p.m. Other dates and times may be available as required by the Court or the
parties. If the parties do not wish to set a settlement conference at this time, the parties
should be prepared to discuss discovery scheduling and related issues. Parties shall dial in
using the Court's conference call−in number. The conference call− in number is
1−877−411−9748 and the passcode is 1814539. Please note that the Court's conference
call−in will be used by all cases that are on the Court's calendar for the said date, therefore
counsel must be in a quiet area while on the line and must have the telephone muted until
your case is called by the Court. Once the Court has heard your case you shall disconnect
from the conference line. BECAUSE ALL CASES SET FOR STATUS HEARINGS
WILL BE USING THIS CONFERENCE CALL−IN NUMBER, PARTICIPANTS MUST
REMAIN ON THE LINE WITH THE MUTE FUNCTION ACTIVATED UNTIL THEIR
RESPECTIVE IS CASE IS CALLED. PARTICIPANTS SHALL NOT PLACE THE
COURT CONFERENCE CALL ON HOLD OR ATTEMPT OTHER TELEPHONIC
FUNCTIONS (E.G. ACCEPTING AN INTRAOFFICE INTERCOM
COMMUNICATION, ETC.) DURING THE CONFERENCE CALL AS THIS
PRACTICE OFTEN RESULTS IN UNINTENDED CONSEQUENCES SUCH AS
MUSIC OR OTHER SOUNDS PROJECTING INTO THE ENTIRE CONFERENCE
CALL WHILE THE ALTERNATIVE PHONE USE IS OCCURRING. Mailed notice
(ao,)
  Case: 1:19-cv-07750 Document #: 26 Filed: 07/20/20 Page 2 of 2 PageID #:105



ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
